         Case 6:20-cv-00903-ADA Document 9-1 Filed 11/25/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS                   Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,                                             6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
               Plaintiff,                                              6:20-cv-00815-ADA
                                                                       6:20-cv-00816-ADA
v.                                                                     6:20-cv-00902-ADA
                                                                       6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.

               Defendant.                            JURY TRIAL DEMANDED

 DECLARATION OF ARTHUR MARTINEZ IN SUPPORT OF JUNIPER NETWORKS,
INC.'S OPPOSED MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT
                           OF CALIFORNIA

       I, Arthur Martinez, declare and state as follows:

       1.      I am the Senior Director of Strategy & Corporate Development at Juniper

Networks, Inc. (“Juniper”). I have been employed by Juniper since 2006. I have personal

knowledge of the matters stated herein and, if called as a witness, could and would testify

competently to such facts under oath.

       2.      Juniper provides high-performance networking products and services. Juniper’s

headquarters is at 1133 Innovation Way, Sunnyvale, California, 94089. Juniper’s Sunnyvale

headquarters is its principal place of business. All of Juniper’s corporate officers and the vast

majority (approximately 2,800) of its employees work there. Approximately 2,200 of the 2,800

Juniper employees who work at its Sunnyvale headquarters work in engineering. The other

approximately 600 work in different areas, including sales, accounting, marketing, investor

relations, human resources, finance, and legal.

       3.      Per Google Maps, Juniper’s headquarters is approximately 11 miles from the San

Jose federal courthouse, approximately 40 miles from the federal courthouse in San Francisco,



                                                                                          Page | 1
         Case 6:20-cv-00903-ADA Document 9-1 Filed 11/25/20 Page 2 of 5




approximately 41 miles from the federal courthouse in Oakland, and approximately 1,760 miles

from the federal courthouse in Waco, Texas.

       4.       I understand that the Plaintiff in this case accuses the following Juniper products of

infringing one or more of the seven patents it has asserted against Juniper: EX Series Switches,

QFX Series Switches, MX Series 5G Universal Routing Platform, PTX Series Routers, ACX

Series Universal Metro Routers, SRX Series Services Gateways, Packet Optical Products, Packet

Optical Transport Products, and NFX Series Network Services Platform (collectively “Accused

Products”). More specifically, I understand that the Plaintiff has accused the following features

that may be used on one or more of the Accused Products of infringing one or more of the seven

patents it has asserted against Juniper:

               IS-IS and Multicast

               Virtual Chassis

               WANDL IP/MPLSView

               Generic MPLS & Bidirectional Transport LSP

               Optical Switching

               MAC-flush in VPLS

               Spanning-Tree Protocol

       5.       Juniper designed and developed the Accused Products primarily at its headquarters

in Sunnyvale, California. Its technical research and development teams, while supported from

India or China, are primarily based at its Sunnyvale headquarters. The WANDL IP feature was

developed by a company that Juniper acquired in December 2013. Since that date, Juniper has

supported the WANDL IP feature.




                                                                                               Page | 2
           Case 6:20-cv-00903-ADA Document 9-1 Filed 11/25/20 Page 3 of 5




          6.       Many of the employees involved in the design, development, testing, marketing,

financing, and sales of the Accused Products work in Juniper’s Sunnyvale headquarters. Based on

its investigation to date, Juniper has identified no employees involved in the design, development,

testing, marketing, financing, or sales of the Accused Products who work in Texas.

          7.       Juniper has thus far identified the following employees at its Sunnyvale

headquarters who are knowledgeable about the Accused Features in the Accused Products:

                  Sanjeev Mahajan (Senior Staff Engineer) has technical knowledge relating to the

                   accused “Virtual Chassis” feature.

                  Ravi Torvi (Senior Manager of Software Engineering) has technical knowledge

                   relating to the accused “Generic MPLS & Bidirectional Transport LSP” feature.

                  Jon Anderson (Director, Optical Hardware Engineering) has technical knowledge

                   relating to the accused “Optical Switching” feature.

                  Selvakumar Sivaraj (Distinguished Engineer - Software) has technical knowledge

                   relating to the accused “MAC-flush in VPLS” feature.

          8.       Juniper has also identified the following employee knowledgeable about the

structure and function of the Accused Products who works at Juniper’s Bridgewater, New Jersey

office:

                  Richard Chen (Software Engineering Director) has technical knowledge relating

                   to the accused “WANDL IP/MPLSView” feature.

          9.       Juniper has also identified the following employees knowledgeable about the

structure and function of the Accused Products who work at Juniper’s Bangalore, India office:

                  Catherine A (Software Engineering Manager) has technical knowledge relating to

                   the accused “Spanning-Tree Protocol” feature.



                                                                                             Page | 3
          Case 6:20-cv-00903-ADA Document 9-1 Filed 11/25/20 Page 4 of 5




                  Suryanarayana Majeti (Senior Software Engineering Manager) and Bineet Kumar

                   (Staff Software Engineer) have technical knowledge relating to the accused

                   “Virtual Chassis” feature.

                  Rajesh Manur (Software Engineer Senior Staff) has technical knowledge relating

                   to the accused “IS-IS and Multicast” feature.

         10.       Juniper has also identified two employees familiar with the marketing and sales of

the Accused Products, both of whom work in Sunnyvale:

                  Mike Marcellin (Chief Marketing Officer)

                  Shelly Gupta (Vice President of Finance)

         11.       Thus, of the Juniper employees Juniper has thus far identified with relevant

knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale headquarters

and none work in Texas. As this case proceeds, Juniper may identify other employees with

relevant knowledge about the Accused Products. Given that the Accused Products were primarily

designed and developed, and are primarily marketed and sold, out of Juniper’s Sunnyvale

headquarters, it is very likely that most of those employees will also work in Sunnyvale. I have

no reason to believe that any Juniper employees with knowledge relevant to this case will be in

Texas.

         12.       Juniper also stores the majority of its documentary evidence relevant to the Accused

Products, including records relating to the research and design of the Accused Products, source

code, and marketing, sales, and financial information for the Accused Products, at its Sunnyvale

headquarters. I understand Juniper will make source code available for inspection in this case and

will do so at its Sunnyvale headquarters. I have no reason to believe that documentary evidence

or source code relevant to this case is located in Texas.



                                                                                                Page | 4
         Case 6:20-cv-00903-ADA Document 9-1 Filed 11/25/20 Page 5 of 5




       13.     Juniper has over 100 offices throughout the United States and the world. Of those,

three are in Texas. One is in Austin, one in Plano, and one in the Woodlands. All are small offices.

About 40 Juniper employees, many of whom work from home, work in the Austin area. Many of

Juniper's employees in Austin work primarily on Juniper's Mist product line, none of which I

understand are accused in this case. Mist, a small company Juniper acquired in 2019, does not

design, develop, or do anything else with the Accused Products.

       14.     Other Juniper employees in Austin are seven Support Engineers.              Support

Engineers work all over the country, take customer calls from all over the country, and are not

responsible for serving or providing support to any particular geographic region. They are

supervised from Sunnyvale. These employees have no specific knowledge or expertise with any

particular product line, but are people customers call when they have an issue with any Juniper

products. When Support Engineers are unable to immediately solve a customer's problem, they

route the issue to Juniper's engineering team in Sunnyvale. I have no reason to believe any of the

Support Engineers will have information relevant to this litigation.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed: November 25, 2020
                                              Arthur Martin:




                                                                                             Page I 5
